Case 1:16-cv-02137-WJM-KLM Document 85-6 Filed 03/26/19 USDC Colorado Page 1 of 2




                                                                    FOIA 0001
Case 1:16-cv-02137-WJM-KLM Document 85-6 Filed 03/26/19 USDC Colorado Page 2 of 2




                         U.S. Immigration and Customs Enforcement
                         Office of the Principal Legal Advisor
                         U.S. Department of Homeland Security
                         500 12th Street, S.W., Mail Stop 5900
                         Washington, D.C. 20536-5900

   Your envelope and letter should be marked “FOIA Appeal.” Copies of the FOIA and DHS
   regulations are available at www.dhs.gov/foia.

   Provisions of FOIA allow DHS to charge for processing fees, up to $25, unless you seek a
   waiver of fees. In this instance, because the cost is below the $25 minimum, there is no charge.

   If you need any further assistance or would like to discuss any aspect of your request, please
   contact the FOIA office and refer to FOIA case number 2018-ICFO-            . You may send an e-
   mail to ice-foia@ice.dhs.gov, call toll free (866) 633-1182, or you may contact our FOIA Public
   Liaison, Fernando Pineiro, in the same manner. Additionally, you have a right to right to seek
   dispute resolution services from the Office of Government Information Services (OGIS) which
   mediates disputes between FOIA requesters and Federal agencies as a non-exclusive alternative
   to litigation. If you are requesting access to your own records (which is considered a Privacy Act
   request), you should know that OGIS does not have the authority to handle requests made under
   the Privacy Act of 1974. You may contact OGIS as follows: Office of Government Information
   Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College
   Park, Maryland 20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-
   877-684-6448; or facsimile at 202-741-5769.

                                                       Sincerely,




                                                       Catrina M. Pavlik-Keenan
                                                       FOIA Officer




                                                                                         FOIA 0002
